  Case: 1:13-cv-08277 Document #: 203 Filed: 06/20/19 Page 1 of 16 PageID #:4013



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

MARCUS HARRINGTON,                             )
                                               )
             Plaintiff,                        )
                                               )      13 C 8277
      v.                                       )
                                               )      Judge John Z. Lee
CITY OF CHICAGO, and CHICAGO                   )
POLICE OFFICERS DEREK DUSZAK,                  )
Star # 10658, and JAIME WEBER, Star            )
# 19588,                                       )
                                               )
             Defendants.                       )

                                       ORDER

      In 2013, Plaintiff Marcus Harrington sued Defendants, Chicago Police Officers

Derek Duszak and Jaime Weber, for violating his constitutional rights and

maliciously prosecuting him in violation of state law. Ultimately, the case proceeded

to a jury trial on claims of excessive force as to both officers and failure to intervene

as to Officer Duszak. In 2016, the jury returned a verdict in favor of Defendants.

Plaintiff subsequently moved for post-trial discovery and a new trial. The Court

denied both motions. Plaintiff now seeks sanctions against Defendants and their

counsel pursuant to Federal Rules of Civil Procedure 11, 26(g), and 37, as well as 28

U.S.C. § 1927 and the Court’s inherent authority. For the reasons discussed herein,

the motions [190] [191] are denied. As such, Plaintiff’s motion pursuant to Federal

Rule of Appellate Procedure 12.1 [192] is also denied.
  Case: 1:13-cv-08277 Document #: 203 Filed: 06/20/19 Page 2 of 16 PageID #:4014



                                    Background

      Plaintiff’s motions for sanctions primarily concern representations made by

Defendants in response to Plaintiff’s motion for a new trial. In that motion, Plaintiff

contended that Defendants had failed to disclose nine citizen complaints of

misconduct by Officer Duszak, thereby violating their discovery obligations.         To

support this argument, Plaintiff provided to the Court a document from a third-party

website, indicating that 16 complaints had been previously filed against Officer

Duszak. During discovery, Defendants had disclosed only seven complaints.

      In response to Plaintiff’s motion, Defendants stated that it was “not clear that

Defendant Duszak had more [complaints] than what was listed on the previous[ly]

produced [complaint] history” because Plaintiff’s supporting documentation was not

“created by the City nor exchanged by either party during discovery.” Defs.’ Resp.

Opp. Pl.’s Mot. New Trial at 11, ECF No. 176. Furthermore, Defendants pointed out,

the third-party website from which Plaintiff had obtained the information contained

a disclaimer stating: “No independent verification of the City’s records has taken

place and this public database does not purport to be an accurate reflection of either

the City’s internal database or of its truthfulness.” Id. Defendants also contended

that officers “are not notified of [complaints] when there is no sworn affidavit from

the complainant . . . nor if the [complaint] is designated confidential.” Id. The Court,

in denying Plaintiff’s motion for a new trial, pointed to the website’s disclaimer, and

found that, in any event, Plaintiff had failed to show prejudice from the alleged

nondisclosure.



                                           2
     Case: 1:13-cv-08277 Document #: 203 Filed: 06/20/19 Page 3 of 16 PageID #:4015



         After Plaintiff’s motion for a new trial was denied, he filed record requests with

the Chicago Police Department (“CPD”) pursuant to the Freedom of Information Act

(“FOIA”). CPD responded with records of complaints filed against Officer Duszak,

including multiple complaints that had not been produced during discovery. Having

verified that these records exist, Plaintiff now seeks sanctions pursuant to Rules 11,

26, and 37, 28 U.S.C. § 1927, and the Court’s inherent authority.

                                    Legal Standards

I.       Rule 11

         Rule 11 states that, “[b]y presenting to the court a pleading, written motion, or

other paper––whether by signing, filing, submitting, or later advocating it––an

attorney or unrepresented party certifies to the best of the person’s knowledge,

information,     and   belief,   formed   after   an   inquiry   reasonable   under    the

circumstances . . . [that] the factual contentions have evidentiary support.” Fed. R.

Civ. P. 11(b)(3). In determining if sanctions for violating Rule 11 are warranted,

“[t]he court must ‘undertake an objective inquiry into whether the party or his

counsel should have known that his position is groundless.’” Cuna Mut. Ins. Soc’y v.

Office & Prof’l Emps. Int’l Union, Local 39, 443 F.3d 556, 560 (7th Cir. 2006) (quoting

Nat’l Wrecking Co. v. Int’l Bhd. of Teamsters, Local 731, 990 F.2d 957, 963 (7th Cir.

1993)). The decision to impose sanctions under Rule 11 is entrusted to the discretion

of the district court, which is best situated to know whether an attorney conducted a

proper inquiry into the facts underlying a case. Cuna, 443 F.3d at 560.




                                             3
  Case: 1:13-cv-08277 Document #: 203 Filed: 06/20/19 Page 4 of 16 PageID #:4016



II.    Rule 26(g)

       Rule 26(g) requires sanctions “where a party knowingly certifies inaccurate or

incomplete discovery responses without substantial justification.” Penn. Chiropractic

Ass’n v. Blue Cross Blue Shield Ass’n, 188 F. Supp. 3d 776, 789 (N.D. Ill. 2016). Rule

26(g) sanctions are not appropriate where the attorney made a reasonable inquiry

and reasonably relied on information provided. See Fed. R. Civ. P. 26 advisory

committee notes (1983) (“In making the inquiry, the attorney may rely on assertions

by the client . . . as long as that reliance is appropriate under the circumstances.”).

III.   Rule 37

       Rule 37(c)(1) provides that “[i]f a party fails to provide information . . . as

required by Rule 26(e), the party is not allowed to use that information . . . to supply

evidence on a motion, at a hearing, or at a trial, unless the failure was substantially

justified or is harmless.” Fed R. Civ. P. 37(c)(1). Moreover, Rule 37(c)(1) allows a

court to impose other sanctions “[i]n addition to or instead of this sanction.” Fed. R.

Civ. P. 37(c)(1); see also Malik v. Falcon Holdings, LLC, 675 F.3d 646, 649–50 (7th

Cir. 2012). “Whether a failure to comply with Rule 26(e) . . . is substantially justified,

harmless, or warrants sanctions is left to the broad discretion of the district court.”

Dynegy Mktg. & Trade v. Multiut Corp., 648 F.3d 506, 514 (7th Cir. 2011).

IV.    28 U.S.C. § 1927

       Under § 1927, “[a]ny attorney or other person admitted to conduct cases in any

court of the United States or any Territory thereof who so multiplies the proceedings

in any case unreasonably and vexatiously may be required by the court to satisfy



                                            4
     Case: 1:13-cv-08277 Document #: 203 Filed: 06/20/19 Page 5 of 16 PageID #:4017



personally the excess costs, expenses, and attorneys’ fees reasonably incurred

because of such conduct.” 28 U.S.C. § 1927. Sanctions may be awarded “if the

attorney has acted in an objectively unreasonable manner by engaging in a serious

and studied disregard for the orderly process of justice . . . or where a claim [is]

without plausible legal or factual basis and lacking in justification.” Lightspeed

Media Corp. v. Smith, 761 F.3d 699, 708 (7th Cir. 2014) (internal quotation marks

omitted). Whether to grant sanctions under § 1927 is entrusted to the district court’s

discretion. Walter v. Fiorenzo, 840 F.2d 427, 433 (7th Cir. 1988).

                                       Analysis

I.       Plaintiff’s Motion for Discovery Sanctions

         Plaintiff requests sanctions pursuant to Rules 26(g) and 37, 28 U.S.C. § 1927,

and the Court’s inherent authority, based on the nondisclosure of certain complaints

of misconduct by Officer Duszak. Plaintiff requests that the Court vacate the jury’s

verdict, award a new trial, or award a directed verdict in his favor. Defendants argue

that Plaintiff cannot show that they acted in bad faith or that he was prejudiced by

the nondisclosure.

         A.    Rule 26(g)

         Plaintiff first argues that Defendants violated Rule 26(g)(1) by knowingly

“certifying the production of a complete complaint history . . . that omitted critical

portions, such as evidence of racial animus.” Pl.’s Mot. Discovery Sanctions at 4, ECF

No. 191. If a violation of Rule 26(g) has occurred, sanctions are mandatory. See Rojas




                                            5
    Case: 1:13-cv-08277 Document #: 203 Filed: 06/20/19 Page 6 of 16 PageID #:4018



v. Town of Cicero, 775 F.3d 906, 909 (7th Cir. 2015). In response, Defendants contend

that Plaintiff has failed to show evidence of bad faith.

        Plaintiff’s argument centers on nine files that were not produced to him during

discovery bearing the numbers 1056318, 1060491, 1060983, 1062551, 1068131,

1073013, 1076265, 1075620, and 1058821. Pl.’s Mot. Discovery Sanctions, Ex. 5 (“Full

Complaint History”), ECF No. 191-5.

        First, as to file 1058821, the complaint history that was previously disclosed to

Plaintiff did include that file number.            Pl.’s Mot. Discovery Sanctions, Ex. 4

(“Disclosed Complaint History”), ECF No. 191-4. Plaintiff contends that the file that

was produced was “incomplete,” yet he has provided no support for that allegation.1

Thus, there is no evidence that Defendants violated Rule 26(g) with respect to file

1058821.

        As to files 1068131, 1073013, 1076265, and 1075620, those complaints were

filed after Plaintiff’s discovery request was issued in February 2014.                   Thus,

Defendants contend, they were not responsive to the request, which sought “all

complaints . . . lodged against any of the individual defendant[s] in the past five

years[.]” Pl.’s Mot. Discovery Sanctions, Ex. 2, at 5, ECF No. 191-2 (emphasis added).

Files 1068131, 1073013, 1076265, and 1075620 concern incidents that occurred




1       The complaint history does appear to be missing certain information for file 1058821,
such as the date of completion and final finding, but that information is also missing for other
files that Plaintiff does not characterize as “incomplete.” See Disclosed Complaint History.


                                               6
    Case: 1:13-cv-08277 Document #: 203 Filed: 06/20/19 Page 7 of 16 PageID #:4019



outside this period.2 Thus, they were outside the scope of the request, and no Rule

26(e) violation occurred.

        This leaves files 1056318, 1060491, 1060983, and 1062551. Plaintiff sought

“any form of citizen’s complaint” against any of the Defendants. Pl.’s Mot. Discovery

Sanctions, Ex. 1, at 5, ECF No. 191-1. Defendants objected to the request as overly

broad and not likely to lead to the discovery of admissible evidence, but nonetheless

agreed to produce a “Five-Year Complaint Register Histor[y]” for each Defendant. Id.

The four files at issue are not complaint register (“CR”) files, but rather, are classified

as “Info” files, and therefore “do not appear on an Officer’s Five Year Complaint

Register History.”    Defs.’ Resp. Mot. Discovery Sanctions at 6–7, ECF No. 196.

Indeed, the documents provided show that each of these four files was designated as

“Info,” rather than “CR.” See Pl.’s Mot. Discovery Sanctions, Ex. 6, ECF No. 191-6.

        Plaintiff now takes issue with Defendants’ objections to the request; however,

as Defendants point out, Plaintiff had the opportunity to meet and confer with

Defendants about these concerns during discovery, and if his concerns were not

assuaged by such a meeting, he could have then filed a motion to compel. Plaintiff

did not take either action.

        In short, Plaintiff has failed to show that there is any basis for imposing

sanctions under Rule 26(g). Rather, the record reflects a discovery dispute that

Plaintiff failed to raise until years after discovery had closed. Contrary to Plaintiff’s


2      Specifically, file 1068131 concerns an incident that occurred in March 2014; file
1073013 concerns an event that occurred in December 2014; file 1075620 concerns an event
that occurred in June 2015; and file 1076265 concerns an event that occurred in July 2015.
See Full Complaint History.
                                            7
  Case: 1:13-cv-08277 Document #: 203 Filed: 06/20/19 Page 8 of 16 PageID #:4020



representations, Defendants did not purport to produce a “complete” history of all

complaints filed against Officer Duszak only to then produce an incomplete history;

rather, they stated their objections to the request and agreed to produce a specific

report of CR files from the five years preceding the request, subject to those

objections. Plaintiff had an opportunity to challenge Defendants’ objections, but he

chose not to do so. Given these facts, the record does not substantiate Plaintiff’s claim

that Defendants knowingly certified inaccurate or incomplete discovery responses in

violation of Rule 26(g).

      B.     Rule 37

      Plaintiff further argues that Defendants should be sanctioned under Rule 37

because they violated Rule 26(e). Rule 26(e) requires a party who has previously

responded to an interrogatory to “supplement or correct its disclosure or

response . . . in a timely manner if the party learns that in some material respect the

disclosure or response is incomplete or incorrect, and if the additional or corrective

information has not otherwise been made known to the other parties during the

discovery process or in writing.” Fed. R. Civ. P. 26(e)(1)(A). Failure to supplement is

excused only if it was “substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1).

      Plaintiff contends that Defendants “had an unquestionable obligation to

supplement their initial disclosure of complaints with investigations that closed prior

to trial and disclosure of new investigations that opened.”        Pl.’s Mot. Discovery

Sanctions at 5. In response, Defendants contend that the duty to supplement was




                                            8
  Case: 1:13-cv-08277 Document #: 203 Filed: 06/20/19 Page 9 of 16 PageID #:4021



not triggered by the wording of Plaintiff’s discovery request. And, they argue, even if

there was a failure to supplement, it was harmless.

       First, Plaintiff’s request, made on February 20, 2014, sought all complaints

lodged “in the last five years.” Pl.’s Mot. Discovery Sanctions, Ex. 1, at 5. Defendants

understood that request to mean all complaints going back five years from the date

of the request, covering the period between February 20, 2009 and February 20, 2014.

This interpretation is supported by the plain language of the request. If Plaintiff also

wanted Defendants to produce complaints lodged after February 20, 2014, he could

have phrased his request in a way that triggered such an obligation. He did not do

so, and Defendants’ reasonable interpretation of his discovery request does not

constitute a violation of Rule 26(e).

       In any event, even if Defendants did have a duty to supplement with additional

complaints lodged after February 20, 2014, the Court finds that sanctions under Rule

37 are not warranted because any failure to supplement was harmless.                      In

determining whether noncompliance with Rule 26(e) is harmless, a court should

consider: “(1) the prejudice or surprise to the party against whom the evidence is

offered; (2) the ability of the party to cure the prejudice; (3) the likelihood of disruption

to the trial; and (4) the bad faith or willfulness involved in not disclosing the evidence

at an earlier date.” David v. Caterpillar, Inc., 324 F.3d 851, 857 (7th Cir. 2003).

       Here, the Court finds that any noncompliance was harmless, because the

nondisclosure of the additional complaints resulted in no prejudice to Plaintiff. As

the Court previously recognized in denying Plaintiff’s motion for a new trial, Plaintiff



                                             9
 Case: 1:13-cv-08277 Document #: 203 Filed: 06/20/19 Page 10 of 16 PageID #:4022



did not object to Defendants’ motion in limine to exclude evidence of their disciplinary

records. “Thus, the [complaints], even if they had existed and were knowingly not

produced, would have been inadmissible.” Mem. Op. & Order at 8, ECF No. 183.

Plaintiff now argues that he could have used the additional complaints to support his

argument that Officer Duszak harbored racial animus, which he was “denied

permission” to make at trial, “in part based on the lack of evidence to support it.” Pl.’s

Mot. Discovery Sanctions at 6. This argument, however, is unpersuasive.

      Of the complaints at issue, none was sustained against Officer Duszak.

Unfounded or unsustained allegations in complaints previously filed against a police

officer are routinely found to be inadmissible, because they have limited probative

value. See, e.g., Cazares v. Frugoli, No. 13 CV 5626, 2017 WL 4150719, at *10 (N.D.

Ill. Sept. 19, 2017) (noting that “when a party attempts to show that the charged

conduct demonstrates conformity with prior bad acts . . . the fact that an allegation

is not sustained lessens its probative value”); Holmes v. City of Chi., No. 09-CV-2481,

2016 WL 6442117, at *13–14 (N.D. Ill. Nov. 1, 2016) (barring reference to unsustained

complaints because, “since the allegations of misconduct were not sustained, they

have little probative value”). What is more, the probative value of the complaints at

issue here is further diminished by the fact that they concern events that occurred

well after the underlying incident at issue in this case. Furthermore, there is a high

likelihood that admission of unsubstantiated claims in complaints would only confuse

or mislead a jury into believing that they have some validity, resulting in significant

prejudice to the respondents. Thus, even if the additional complaints had been



                                           10
 Case: 1:13-cv-08277 Document #: 203 Filed: 06/20/19 Page 11 of 16 PageID #:4023



produced, and even if Plaintiff had objected to the motion in limine to exclude them,

the Court would not have allowed them to be introduced at trial.

      In addition, as Plaintiff acknowledges, he attempted to raise the issue of racial

animus during his closing argument, and the Court concluded that such argument

lacked any factual support and was highly inflammatory and prejudicial. The Court

is not persuaded that a different result would have occurred had Plaintiff had the

additional complaints because, as discussed above, they would not have been

admissible at trial.

      C.     28 U.S.C. § 1927 and the Court’s Inherent Authority

      Because the Court has concluded that Defendants’ actions do not warrant

sanctions under Rules 26(g) or 37, the Court likewise finds no basis to impose

sanctions under § 1927 or the Court’s inherent authority.

II.   Plaintiff’s Motion for Sanctions Pursuant to Rule 11

      In addition to seeking discovery sanctions, Plaintiff contends that Defendants

should be sanctioned under Rule 11 because they made representations in their brief

in response to Plaintiff’s motion for a new trial that were not “formed after an inquiry

reasonable under the circumstances,” or were intentional falsehoods. Pl.’s Mot. R. 11

Sanctions at 5, ECF No. 190 (quoting Fed. R. Civ. P. Rule 11). Defendants argue that

the motion is untimely and meritless.

      A.     Timeliness of Plaintiff’s Rule 11 Motion

      Defendants first argue that Plaintiff’s motion is untimely, because it should

have been brought within 90 days of the entry of judgment on April 15, 2016.



                                          11
 Case: 1:13-cv-08277 Document #: 203 Filed: 06/20/19 Page 12 of 16 PageID #:4024



Defendants also note that Plaintiff’s post-trial motion was denied on November 14,

2016, yet he waited until February 22, 2017 to serve his Rule 11 motion.

      Plaintiff objects to Defendants’ characterization of the timeframe for bringing

a Rule 11 motion, noting that their argument suggests that he “should have brought

his motion . . . sometime in July 2016, prior to the discovery of the violation.” Pl.’s

Reply Supp. Mot. R. 11 Sanctions at 1, ECF No. 199. In Plaintiff’s view, the motion

is timely because it was brought within a reasonable time after he received the

responses to his FOIA requests.

      Defendants are correct that the Seventh Circuit has held that “90 days from

the date of entry of final judgment represents the outer parameters of the timeliness

for sanctions claims.” Sullivan v. Hunt, 350 F.3d 664, 666 (7th Cir. 2003) (internal

quotation marks omitted). That said, it is also well-established that a Rule 11 motion

should be filed “as soon as practicable after discovery of a Rule 11 violation.” Id.

(quoting Kaplan v. Zenner, 956 F.2d 149, 151 (7th Cir. 1992)). Here, the conduct for

which Plaintiff seeks sanctions occurred post-judgment; this Court issued its ruling

on Plaintiff’s motion for a new trial eight months after judgment had been entered,

and Plaintiff did not receive FOIA responses confirming the records’ existence until

January 2017.

      Approximately one month after receiving those records, in February 2017,

Plaintiff served a copy of his motion on Defendants.        Plaintiff received a draft

response from Defendants in March 2017, which he reviewed before ultimately filing

the motion on April 26, 2017. Although Plaintiff may not have acted with the utmost



                                          12
 Case: 1:13-cv-08277 Document #: 203 Filed: 06/20/19 Page 13 of 16 PageID #:4025



diligence, given the circumstances, the Court finds that Plaintiff’s Rule 11 motion

was timely filed.

      B.     Merits of Plaintiff’s Rule 11 Motion

      Plaintiff contends that Defendants “advocated a position at odds with

information under their control and readily available to [them]” when they stated in

their response to the motion for a new trial that it was “not clear” that Officer Duszak

had received more complaints than had been previously disclosed. Pl.’s Mot. Rule 11

Sanctions at 6. Defendants disagree, arguing that Plaintiff has failed to identify any

misrepresentations made in their response brief, which stated only that––based on

the documentation Plaintiff had provided––he had failed to prove that a discovery

violation had occurred.

      The Court finds that Defendants’ statements in their response brief to

Plaintiff’s motion for a new trial do not warrant sanctions. Plaintiff’s contention that

Defendants made false representations and misled the Court is not borne out by the

record in this case. The motion for a new trial relied on information obtained from a

third-party website. Defendants asserted that the information on the website was

not an appropriate basis for granting a new trial, because the website was not within

Defendants’ control and contained a disclaimer as to the accuracy of its contents. The

Court agreed with Defendants. Although Plaintiff now provides information showing

that Officer Duszak did, in fact, have additional complaints filed against him that

were not disclosed in discovery, this does not compel a conclusion that Defendants

intentionally misrepresented their position or failed to perform a reasonable inquiry.



                                          13
 Case: 1:13-cv-08277 Document #: 203 Filed: 06/20/19 Page 14 of 16 PageID #:4026



      In support of his argument, Plaintiff relies on Gonzalez v. Dominick, No. 06 C

3961, 2009 WL 4730964 (N.D. Ill. Dec. 8, 2009) and Heckler & Koch, Inc. v. German

Sport Guns GmbH, No. 1:11-cv-01108-SEB-TAB, 2015 WL 4878644 (S.D. Ind. May

22, 2015). Both cases are distinguishable. In Gonzalez, the plaintiff misrepresented

to the court that he had no ownership interest in certain property, when in fact,

records in his possession (and produced by his attorneys) clearly indicated that he did

have such an interest. 2009 WL 4730964, at *1–2. And in Heckler, the plaintiffs

committed certain discovery violations and used those faulty discovery positions to

support their motion for summary judgment. 2015 WL 4878644, at *9–10. Here, by

contrast, Defendants’ response brief merely cast doubt on the accuracy of Plaintiff’s

third-party information from a website not within their control.

      Plaintiff also relies on Colyer v. City of Chicago, No. 12 C 04855, 2016 WL

25710 (N.D. Ill. Jan. 4, 2016) and Fuery v. City of Chicago, No. 07 C 5428, 2016 WL

5719442 (N.D. Ill. Sept. 29, 2016), to argue that the Court should direct a verdict in

his favor. But Colyer and Fuery involved far more egregious misconduct than what

Plaintiff argues occurred here. In Colyer, there was evidence that the defendants’

counsel intentionally withheld evidence from the plaintiff, despite knowing that it

was central to the plaintiff’s case. 2016 WL 25710, at *16–17. And in Fuery, the

plaintiffs’ counsel “engaged in repeated misconduct throughout the trial,” and the

plaintiffs “actively participated in the misconduct,” including repeated intentional

violations of the court’s prior rulings on the parties’ motions in limine. 2016 WL

5719442, at *1–2, *5.     Here, by contrast, there is no evidence of a pattern of



                                          14
    Case: 1:13-cv-08277 Document #: 203 Filed: 06/20/19 Page 15 of 16 PageID #:4027



misconduct or intentional withholding of evidence critical to Plaintiff’s case. Rather,

in their response to Plaintiff’s motion for a new trial, Defendants merely noted that

the information he had obtained from a third-party website was unverified and did

not prove that additional complaint files had been withheld.                        Furthermore,

Defendants argued, and the Court agreed, that the production of additional

complaints would not have led to a different outcome at trial, because they would

have been inadmissible.

        Ultimately, Plaintiff has produced no evidence that Defendants made

intentionally false statements, or failed to make a reasonable inquiry, when they

questioned the accuracy of the information he obtained from an external website.

Although the information Plaintiff obtained ultimately proved to be accurate, there

is no indication that Defendants knew that when they filed their response brief.

Rather, it appears that the statements in Defendants’ response brief were based on

the facts as reasonably known to them at the time. As such, the Court finds that Rule

11 sanctions are unwarranted.

III.    Plaintiff’s Federal Rule of Appellate Procedure 12.1 Motion

        Together with his motions for sanctions, Plaintiff also filed a motion pursuant

to Federal Rule of Appellate Procedure 12.1.3 Rule 12.1 provides that where “a timely

motion is made in the district court for relief that it lacks authority to grant because


3      Plaintiff’s appeal of this Court’s denial of his motion for a new trial is currently
pending in the Seventh Circuit, which divested this Court of jurisdiction over matters
relating to the appeal. The Court retains jurisdiction over the sanctions motions, however,
because they address issues collateral to the appeal. See, e.g., Smart Options, LLC v. Jump
Rope, Inc., No. 12 C 2498, 2013 WL 500861, at *3 (N.D. Ill. Feb. 11, 2013) (“Filing a notice of
appeal . . . does not divest a district court of jurisdiction over a Rule 11 motion for sanctions.”).
                                                 15
 Case: 1:13-cv-08277 Document #: 203 Filed: 06/20/19 Page 16 of 16 PageID #:4028



of an appeal that has been docketed and is pending, the movant must promptly notify

the circuit clerk if the district court states either that it would grant the motion or

that the motion raises a substantial issue.” Fed. R. App. P. 12.1(a). Because the

Court denies Plaintiff’s motions for sanctions, his Rule 12.1 motion is also denied.

                                     Conclusion

      For the reasons stated herein, Plaintiff’s motions for sanctions are denied, and

his motion pursuant to Federal Rule of Appellate Procedure 12.1 is also denied.

IT IS SO ORDERED.                       ENTERED 6/20/19



                                        __________________________________

                                        John Z. Lee
                                        United States District Judge




                                          16
